DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘… each of the plurality of cutting edges of the outer peripheral cutting edge portion is a right hand cut, left hand helix edge…’ beginning at Line 9, then recites the limitation ‘… each of the plurality of cutting edges of the outer peripheral cutting edge portion extends straightly.’ beginning at Line 13. It is unclear how a helical edge can be considered to also extend straightly, as there are no straight lines/line portions in a helix.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2001071210).
Regarding claim 1, Yoshida discloses a cutting tool (Figs. 10-11) constituted of a formed end mill. The cutting tool comprises a shank portion 21, a plurality of back chamfering edge portions each having a back chamfering edge 26 and an outer peripheral cutting edge portion 22 located between the shank portion and the plurality of back chamfering edge portions and having a plurality of cutting edges at an outer peripheral surface of the outer peripheral cutting edge portion. Each of the plurality of cutting edges of the outer peripheral cutting edge portions is a left hand helix edge and extends straightly (i.e. along the tool axis in the rearward direction).
Regarding claim 2, Yoshida discloses each of the plurality of cutting edges of the outer peripheral cutting edge portion being inclined at a negative angle (i.e. inclined to the left as seen in Fig. 10).
Regarding claim 3, Yoshida discloses a helix angle at each of the plurality of cutting edges of the outer peripheral cutting edge portion being more than or equal to 3° and less than or equal to 30° (20° angle of torsion described in Paragraph [0030] in the English translation provided by Applicant).
Regarding claim 4, Yoshida discloses each of the plurality of back chamfering edge portions protruding to an outer peripheral side relative to the outer peripheral cutting edge portion and the back chamfering edge of each of the plurality of back chamfering edge portions is more distant away from a center of rotation of the outer 
Regarding claim 5, Yoshida discloses an end cutting edge 25 being located at a tip opposite to the shank portion.
Regarding claim 6, Yoshida discloses an inherent cutting method of using the tool recited in claim 1, wherein when the tool is fed laterally, a wall surface of a hole of a workpiece is cut by the plurality of cutting edges of the outer peripheral cutting edge portion and an open end of the hole is cut by the back chamfering edge of each of the plurality of back chamfering edge portions by the cutting tool rotating clockwise in a viewpoint in which the plurality of back chamfering edge portions are seen from the shank portion side in the cutting tool.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Alan Snyder/Primary Examiner, Art Unit 3722